QUINCE, Judge.
Edward Wiskusky challenges the sentences imposed for two counts of attempted capital sexual battery. He claims the sentences are illegal because they exceed the statutory maximum for first-degree felonies. We agree and treat this appeal as a motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800.
Wiskusky entered no contest pleas to two counts of attempted capital sexual battery, which are first-degree felonies. See § 777.04, Fla. Stat. (1989). He was sentenced to thirty years’ imprisonment to be followed by fifteen years’ probation on each count, with the sentences to run concurrently. Wiskusky’s cumulative sentence on each count is forty-five years, which clearly exceeds the thirty-year statutory maximum for first-degree felonies. See Jones v. State, 664 So.2d 1116 (Fla. 4th DCA 1995).
Accordingly, we reverse Wiskusky’s sentence and remand for resentencing to a term which does not exceed the maximum statutory penalty for these offenses.
FRANK, A.C.J., and FULMER, J., concur.